Citation Nr: 0306381	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  03-02 687	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a June 
15, 1950, Board decision that denied entitlement to service 
connection for psychiatric disability.


REPRESENTATION

Moving party represented by:  Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the veteran 
alleging clear and unmistakable error by the Board in a June 
15, 1950, decision with respect to the denial of the 
veteran's claim for service connection for a psychiatric 
disorder.

In a motion received in January 2003, the veteran, through 
his representative, requested revision of the Board's June 
15, 1950, decision on the grounds of CUE.  In a February 2003 
letter, the Board informed the representative that the Board 
had received the January 2003 petition for review of the June 
15, 1950, Board decision on the basis of CUE, and that the 
motion had been docketed at the Board.

The Board notes that the issue of entitlement to service 
connection for hypertension has been developed for appellate 
review, but will be addressed in a separate decision at a 
later time.


FINDINGS OF FACT

1.  In its June 15, 1950, decision, the Board denied 
entitlement to service connection for psychiatric disability.

2.  The June 15, 1950, Board decision denying entitlement to 
service connection for psychiatric disability was based on 
the law and evidence then of record and constituted a 
reasonable exercise of rating judgment.


CONCLUSIONS OF LAW

1.  The June 15, 1950, Board decision is final.  Cook v. 
Principi, No. 00-7171 (Fed. Cir. Dec. 20, 2002).  

2.  Clear and unmistakable error is not shown in the June 15, 
1950, Board decision denying service connection for 
psychiatric disability.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1405 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, through his representative, contends that CUE 
exists in a June 15, 1950, Board decision which denied a 
claim by him for entitlement to service connection for 
psychiatric disability.  The evidence before the Board on 
June 15, 1950, consisted of the following:

Service medical records show that no complaints, finding or 
diagnosis of psychiatric disability were noted on the 
veteran's entrance examination.  The records show that he was 
hospitalized beginning in July 1943 for complaints of 
nervousness, depression, weakness and insomnia.  At that time 
he reported to his treating physicians that he had always 
been considered a nervous individual, was treated once prior 
to service for nervousness, and experienced nervousness 
before service while in college around examination time and 
when in the presence of authority figures such as teachers 
and employers.  He also indicated that he frequently became 
tense when confronted with environments of excitement or 
tension.  The veteran reported experiencing transitory short 
periods of depression accompanied by insomnia, restlessness 
and vague fears, and he indicated that he was having 
difficulty in adjusting to the military lifestyle because of 
fear reactions.  The treating physicians noted that the 
neurotic symptoms present in the veteran's civilian life had 
carried over into service.  No pertinent abnormalities were 
identified on mental status examination, and the final 
diagnosis given the veteran was psychoneurosis, anxiety 
state, considered to have existed prior to service and to 
have improved with treatment.  

The service records indicate that a board of medical officers 
thereafter determined that the referenced psychiatric 
condition existed prior to service.  The board specifically 
noted that the anxiety state incapacitated the veteran in 
that he was unable to drill, march or perform other duties 
required of an enlisted person because of anxiety states, 
tremulousness, markedly increased nervous tension and 
emotional instability.  The board noted that there was a 
history of similar complaints and treatment for ten years 
prior to service, per the "soldier's statement".  The 
veteran was discharged with a Certificate of Disability for 
Discharge indicating that the psychiatric disability had not 
been aggravated by service.

On a Veteran's Application for Pension or Compensation for 
Disability Resulting from Service in the Active Military or 
Naval Forces of the United States, received in April 1946, 
the veteran claimed service connection for a "nervous 
condition" which he indicated had begun in January 1937.  He 
reported that he had been hospitalized for one month in 
service for the claimed disorder, and he indicated that no 
civilian physicians had treated him for the disorder since 
service.

A May 1946 report by a social worker indicates that the 
veteran was referred for a screening based on a diagnosis in 
April 1946 of anxiety psychoneurosis in a schizoid 
personality.  The veteran reported that he had been suffering 
from periods of depression for many years, even prior to his 
entrance into service, but that he believed that his 
difficulties had been aggravated by service; he indicated 
that he had experienced the same feelings of headaches, 
nervousness and nausea in service, and that he had been 
feeling much worse since his discharge from service.  The 
veteran reported that he had never had interpersonal 
relationships with his family or friends.  The veteran 
reported that he was unemployed, and that he was unable to 
obtain a job because of concentration problems.  The veteran 
also indicated that he believed his illness was inherent in 
his personality.  The social worker noted that a VA 
psychiatrist had described the veteran as having feelings of 
inadequacy and insecurity, as well as displaying schizoid 
traits that were of very long duration.

The report of a September 1946 VA neuropsychiatric 
examination records the veteran's complaints of headaches and 
feelings of nausea.  He reported that he was medically 
evaluated for nervousness at age thirteen.  The examiner 
noted that the veteran tended to resent authority and to 
dislike being pushed around, and that he preferred to stay by 
himself.  The veteran indicated that he was picked on in 
service and that he resented the discipline and irregular 
living conditions.  The examiner noted that the veteran was 
seen in service for headaches and that he was found in August 
1943 to have a neuropsychiatric basis for his complaints.  
The veteran reported noticing an improvement in his condition 
with recent treatment.  The examiner diagnosed the veteran 
with "constitutional psychopathic state--emotionally 
inadequate".

A September 1946 rating decision denied entitlement to 
service connection for psychiatric disability, determining 
that the veteran's diagnosed "constitutional psychopathic 
state, emotionally inadequate" was in the nature of a 
constitutional or a developmental abnormality and not a 
disability for VA purposes.

In a November 1947 statement, the veteran indicated that 
while he considered himself slightly nervous before service, 
he was able to lead a normal productive life.  He indicated 
that shortly after his induction he began experiencing 
unreasonable attacks of general uncertainty, and had found it 
difficult to impossible to adjust to military life.  He 
indicated that he had developed headaches and nausea and had 
experienced problems with public speaking, and that following 
his discharge, he experienced frequent attacks of nervousness 
and had been unable to maintain employment.  The veteran 
contended that his nervous condition had been aggravated by 
service.

In a November 1947 statement, W.G., M.D., indicated that he 
had treated the veteran for a psychoneurosis from May 1946 to 
September 1946.  He noted that the veteran had reported to 
him a history of recurrent episodes of obsessive thinking 
since adolescence.  He also complained of headaches, 
premature ejaculation, and feelings of depression, and 
reported that his symptoms had worsened in service.  The 
veteran also reported avoiding fellow soldiers out of a sense 
of inferiority.  Dr. G. indicated that the veteran's 
condition had generally improved with therapy.

A November 1949 Certificate of Attending Physician completed 
by B.J.B., M.D., indicates that Dr. B. had recently treated 
the veteran for peculiar obsessions and phobias.  He noted 
that the veteran was experiencing difficulty in concentrating 
on his work, in accepting responsibility, and in sexual 
adjustment.

A December 1949 rating decision confirmed and continued the 
September 1946 denial of the veteran's claim for service 
connection for psychiatric disability.  Later in December 
1949 the veteran indicated that he was appealing the December 
1949 rating decision and requested a personal hearing.

The transcript of an April 1950 hearing before an RO rating 
board shows that the veteran testified that his nervous 
condition had not caused any pertinent difficulty prior to 
service; he averred that he had received no treatment for 
psychiatric complaints prior to service other than on one 
occasion at age thirteen.  The veteran did indicate that he 
had experienced nervousness while taking college courses 
prior to service, but denied experiencing any significant 
symptoms associated therewith.  The veteran testified that 
his psychiatric condition had been aggravated in service in 
that his nervousness increased in frequency and severity.  He 
also experienced difficulty with socializing and experienced 
symptoms including headaches, sleep problems, constant 
worrying, premature ejaculations and obsessive thoughts.  The 
veteran testified that he first experienced pertinent 
complaints several months after his induction, and that he 
had not been able to work or attend school since service.

In an April 1950 statement, and in connection with the April 
1950 hearing, the veteran's former representative certified 
that all available material and pertinent evidence relating 
to the appeal was of record.

In the June 15, 1950, Board decision, the Board styled the 
issue on appeal as entitlement to service connection by 
aggravation for "constitutional psychopathic state, 
inadequate personality".  The Board reviewed the service 
medical records showing that the veteran was hospitalized 
beginning in July 1943 with complaints of nervousness, 
depression, weakness and insomnia, and noted that the 
veteran at that time reported, for clinical purposes, that 
he had always been considered a nervous individual and that 
his psychiatric condition had manifested itself in the 
presence of authority figures such as teachers and 
employers, and that he frequently became tense when 
confronted with environments of excitement or tension.  The 
Board also reviewed the veteran's complaints concerning the 
difficulty he had experienced in adjusting to the military 
lifestyle, and noted that no pertinent abnormalities were 
identified on mental status examination.  The Board reviewed 
the determination by the board of medical officers that the 
veteran had a psychoneurosis, anxiety state, which had 
existed prior to service, and which was manifested by 
tremulousness, increased nervous tension, anxiety state and 
emotional instability.  The Board also reviewed the 
September 1946 VA examination report, as well as the 
statements by Drs. W.G. and B.J.B., and the veteran's April 
1950 testimony.  

After review of the above evidence, the Board concluded that 
the veteran had been discharged from service because of a 
disability diagnosed as psychoneurosis, anxiety state, that 
had been later diagnosed on VA examination as constitutional 
psychopathic state, inadequate personality.  The Board 
concluded that the evidence showed that, regardless of the 
diagnostic classification, symptomatology characteristic of 
the psychiatric condition shown in service and thereafter 
clearly and unmistakably existed prior to service.  The 
Board further concluded that the variations noted in service 
were typical of the pre-service condition and did not 
represent aggravation thereof.  The Board finally concluded 
that the evidence did not warrant the grant of service 
connection by incurrence or aggravation for the veteran's 
disability.

The veteran was notified of the June 1950 Board decision 
later in June 1950.

Analysis

I.  Finality of June 15, 1950, Board decision

The veteran initially contends that the June 15, 1950, Board 
decision is not final, and that his claim for service 
connection for psychiatric disability, first filed in 1946, 
actually remains pending.  He essentially argues that his 
due process rights were violated in connection with his 
appeal to the Board, and that such violations vitiated the 
finality of the June 1950 Board decision.

Specifically, the veteran contends that the RO, in 
connection with his 1946 claim, ordered a physical 
examination on May 16, 1946, which was never actually 
scheduled; he argues that the September 1946 
neuropsychiatric examination that he did undergo did not 
fulfill the request for a physical examination.  He relies 
on VA Regulation 1076 to argue that once discretion has been 
exercised by the rating authority to order a physical 
examination, that examination must be scheduled, and that 
the failure to do so was a violation of due process so 
serious as to vitiate the finality of the June 1950 Board 
decision.  He also argues that he was entitled to advance 
notice that the June 1950 Board decision would deny his 
claim on a basis different from that of the RO, namely, on 
the basis of aggravation rather than on the basis that his 
psychiatric condition was not a disability for VA purposes.  
He contends that the failure to so advise him deprived him 
of a property interest under the Fifth Amendment of the 
United States Constitution.  The veteran argues that the 
above two violations vitiated the finality of the June 1950 
Board decision pursuant to Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), or impeded his ability to appeal under 
Tablazon v. Brown, 8 Vet. App. 359 (1995).

VA Regulation 1076, effective in June 1950, read as follows:

In original claims for disability pension 
or compensation, either for peacetime or 
wartime service, service-connected or 
otherwise, an examination will not be 
authorized, unless and until evidence is 
of record, either from the service 
departments, or in the form of affidavits 
indicating the reasonable probability of 
a valid claim.  If, after the development 
of the case, it is indicated that 
probability of a valid claim exists, an 
examination may be requested.  Where the 
claimant appears in person and 
preliminary inquiry establishes the 
reasonable probability of a valid claim, 
an immediate physical examination may be 
requested.

Turning first to the veteran's contention that the Board 
violated VA Regulation 1076 in failing to ensure that he was 
afforded a physical examination, the Board notes that the 
veteran's entire argument rests on his misreading of the May 
1946 examination request.  The referenced request was made 
on a form titled "Request for Physical Examination", and 
specifically identified the type of examination being 
ordered as a neuropsychiatric examination; no other type of 
examination was ordered.  The Board points out that 
neuropsychiatric examinations at that time did involve 
physical findings, as clearly indicated by the typed 
sections for findings listed in the report of the September 
1946 VA neuropsychiatric examination (such as for recording 
findings as to neurological status).  The record shows that 
the veteran was afforded the neuropsychiatric examination 
requested on the May 1946 Request for Physical Examination 
in September 1946.  The veteran's assertion that VA 
Regulation 1076 was somehow violated is therefore without 
merit.  The Board notes in passing that even if a physical 
examination other than a neuropsychiatric examination had 
been ordered, but not scheduled, VA Regulation 1076 would 
not, by its language, have prohibited an adverse decision on 
his claim for psychiatric disability until such time as the 
examination was held.

With respect to the veteran's argument that he was entitled 
to advance notice that the Board would deny his claim on a 
basis different from that of the RO, the veteran has not 
identified any law or regulation effective in June 1950 
entitling the veteran to such advance notice.  In addition, 
the Board finds somewhat disingenuous the veteran's 
contention that he was somehow prejudiced by the Board's 
denial of his claim on the basis of aggravation of a pre-
existing disability, given his April 1950 testimony to the 
effect that service connection based on aggravation was 
warranted.  Moreover, while the veteran contends that the 
failure to provide him with the referenced advanced notice 
was a deprivation of a property interest under the Fifth 
Amendment, the veteran was not then, and is not now, in 
receipt of VA disability benefits based on his psychiatric 
disorder.  Applicants for benefits, as distinct from those 
already receiving them, do not have a legitimate claim of 
entitlement protected by the Due Process Clause of the Fifth 
Amendment.  See Stearn v. Dep't of Navy, 280 F.3d 1376, 1384 
(Fed. Cir. 2002).
 
Turning to the argument that the failure to afford the 
veteran a physical examination other than a neuropsychiatric 
examination, or that the failure to provide him with advance 
notice of the Board's decision is nevertheless a violation 
of due process so serious as to vitiate the finality of the 
June 1950 Board decision under Hayre, the Board points out 
that Hayre was overruled in pertinent part by Cook v. 
Principi, No. 00-7171 (Fed. Cir. Dec. 20, 2002).  Moreover, 
while the veteran argues that Tablazon is applicable to the 
case, the Board points out that here, unlike the situation 
in Tablazon, the veteran clearly faced no impediment in 
perfecting his appeal to the Board in June 1950.

Accordingly, the Board concludes that the June 15, 1950, 
Board decision is final. 

II.  Clear and Unmistakable Error

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. § 20.1400-1411 (2002).  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or law, that when called to the attention 
of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) Review 
for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 
21, 1992.  For a Board decision issued on 
or after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents possessed by 
VA not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, 
provided that the documents could 
reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

With respect to prior final rating decisions, the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

Errors constituting clear and unmistakable error "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Service-connection connotes many factors.  In general and 
fundamentally, it means establishment of the incurrence of 
injury or disease or aggravation of a pre-existing injury or 
disease resulting in disability coincidentally with the 
period of active military or naval service.  This may be 
accomplished by the presentation of affirmative facts showing 
the inception or aggravation of an injury or disease during 
active service or through the operation of statutory or 
regulatory presumptions.  Determinations as to service-
connection, in general, should be based on review of the 
entire evidence of record in the individual case, with due 
consideration extended to the defined and consistently 
applied policy of the VA to administer the law under a broad 
and liberal interpretation consistent with the facts shown in 
each case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  Particular consideration should be 
accorded combat duty and other hardships of service.  VA 
Regulation 1063(a) (1950).

VA Regulation 1031, effective in June 1950, provided as 
follows:

(a)  Statements are sometimes submitted 
to the VA which show that a physician has 
rendered professional care and treatment 
to a claimant but fail adequately to 
diagnose the disease or injury involved, 
the period and nature of the treatment 
rendered, or other facts necessary to 
enable the VA to determine whether the 
care and treatment is associated with the 
alleged service-incurred disease or 
injury.  It would be unfair to the 
claimant arbitrarily to dismiss these 
statements as inconclusive without first 
undertaking to obtain from the physician 
or other person additional information, 
if possible.  It is to the mutual 
interest of the claimant and of the VA to 
clarify any indefinite, inconclusive, or 
incomplete statement through 
correspondence, and, whenever necessary, 
through personal contact with the 
physician or other person submitting the 
statement.

(b)  The adjudication personnel 
responsible for evaluating evidence will 
request amplification, clarification, or 
explanation of the evidence presented to 
them, if such action is considered 
necessary to an intelligent and equitable 
adjudication of the claim, but it is not 
intended that physicians' or laymens' 
statements will be routinely subjected to 
investigation.

VA Regulation 1063(b), effective in June 1950, provided, in 
pertinent part, that:

...every person employed in active service 
shall be taken to have been in sound 
condition when examined, accepted, and 
enrolled for service, except as to 
defects, infirmities, or disorders noted 
at time of the examination, acceptance, 
and enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed prior to 
acceptance and enrollment and was not 
aggravated by such service.  Relative to 
notation at enlistment, only those 
defects, infirmities, and disorders 
recorded at the time of examination are 
to be considered as noted.  History of 
the preservice existence of defects, 
infirmities, or disorders, recorded at 
the time of examination for acceptance 
and enrollment, does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
the inception of such defects, 
infirmities, or disorders.

VA Regulation 1063(e), effective in June 1950, in pertinent 
part stated:

Determinations concerning the inception 
of injury or disease not noted at 
enlistment...should not be based on medical 
judgment alone as distinguished from 
accepted medical principles or on history 
alone, without regard to clinical factors 
pertinent to the basic character, origin, 
and development of such injury or 
disease.  Adjudicative action...should be 
based on a thorough analysis of the 
entire evidentiary showing in the 
individual case and a careful correlation 
of all material facts with due regard to 
accepted medical principles pertaining to 
the history, manifestations, clinical 
course, and character of such injury or 
disease...All material evidence relating to 
the incurrence, symptoms, and course of 
the injury or disease, including official 
and other records made prior to, during, 
or subsequent to service, together with 
all other lay and medical evidence 
concerning the inception, development, 
and manifestations of such injury or 
disease, should be taken into full 
account...

Pursuant to 10 U.S.C. § 1219 and its implementing VA 
regulation, 38 C.F.R. § 3.304(b)(3), signed statements of a 
veteran made in service and relating to the origin of any 
disease, if against his own interest, is of no force and 
effect if other data do not establish the fact.

The veteran, through his representative, has made several 
arguments to support his contention that there was CUE in the 
June 15, 1950, Board decision denying entitlement to service 
connection for psychiatric disability.  Summarized, his 
arguments are as follows:  (1) the Board violated the 
provisions of VA Regulation 1076 in denying his claim before 
he was afforded a physical examination; (2) the Board 
violated the provisions of VA Regulation 1063(a) by failing 
to consider all of the evidence of record; (3) the Board 
failed to apply or misapplied the presumption of soundness 
pursuant to VA Regulation 1063(b); (4) the Board violated VA 
Regulation 1063(e), 10 U.S.C. § 1219 and 38 C.F.R. § 
3.304(b)(3) in relying on his statement in service to the 
effect that he was treated before service for nervousness; 
(5) the Board erroneously relied on statements made by him in 
service as he was a layperson not competent to address 
medical matters; (6) the Board failed to apply VA Regulation 
1031(a) and (b) in failing to obtain Dr. W.G.'s clinical 
records; (7) the Board erroneously denied his claim on a 
basis different from that of the RO without offering him an 
opportunity to respond; and (8) the Board otherwise 
inappropriately weighed the evidence of record in denying the 
claim. 

With respect to the argument that the Board violated VA 
Regulation 1076, as discussed in the prior section, the 
veteran has incorrectly interpreted the May 1946 examination 
request.  In any event, the failure of VA to afford the 
veteran a physical examination was a failure of the duty to 
assist him in his claim.  VA's failure to fulfill the duty to 
assist the veteran in his claim is not the type of situation 
that rises to the level of clear and unmistakable error.  See 
38 C.F.R. § 20.1403(d)(2).

With respect to the argument that the Board violated the 
provisions of VA Regulation 1063(a), the veteran contends 
that the June 1950 Board decision referred to the veteran's 
disability as a "psychopathic state", thereby, in his view, 
overlooking the diagnosis of psychoneurosis and anxiety in 
the service medical records.  He contends that the Board 
consequently failed to consider all of the evidence of 
record.  The Board points, out, however, that while the June 
15, 1950, Board decision styled the issue on appeal as 
entitlement to service connection for "constitutional 
psychopathic state, inadequate personality", in the body of 
the decision the Board considered all of the evidence 
pertaining to the veteran's claimed disability, specifically 
acknowledging the diagnoses rendered in service and 
thereafter.  The decision made clear that the Board was 
denying service connection for psychiatric disability, 
however described.  In essence, the veteran is really 
disagreeing with the weight accorded the evidence of record 
by the Board.  A disagreement as to how the facts were 
weighed or evaluated is not the type of situation that rises 
to the level of clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d)(3).

Turning to the argument that the June 1950 Board decision 
failed to apply the presumption of soundness, the Board 
points out that the June 1950 decision determined that the 
veteran's psychiatric disorder clearly and unmistakably 
existed prior to service.  Applicable regulations at the time 
of the decision did not require such a finding unless 
application of the presumption of soundness was warranted.  
Consequently, the Board concludes that the June 1950 decision 
did in fact apply the presumption of soundness, and the 
veteran's contention to the contrary is therefore without 
merit.  Moreover, while the veteran also argues that the 
Board misapplied the presumption of soundness in light the 
evidence of record and his reading of Crowe v. Brown, 7 Vet. 
App. 238 (1994), the Board points out that Crowe was decided 
decades after the June 1950 Board decision, and that mere 
disagreement as to how the facts were weighed or evaluated is 
not the type of situation that constitutes clear and 
unmistakable error.  38 C.F.R. § 20.1403(b), (d)(3).

The veteran contends that the Board was precluded from using 
his statement made in service concerning the pre-service 
origin of his psychiatric disability to support the 
determination that the disability clearly and unmistakably 
existed prior to service.  He argues that without his 
statement, there was no other evidence on which the Board 
could make such a determination.  The Board points out, 
however, that VA Regulation 1063(e), upon which the veteran 
relies, not only permitted, but actually required, VA to 
consider pertinent lay evidence.  Consequently, the Board did 
not, as argued by the veteran, misapply VA Regulation 
1063(e).  Moreover, while the veteran insists that 10 U.S.C. 
§ 1219 and 38 C.F.R. § 3.304(b)(3) prohibit reliance on his 
statement in service concerning the origin of his psychiatric 
disability, even assuming that statements made by the veteran 
in the course of clinical treatment are contemplated by that 
law and regulation, the Board points out that neither the law 
nor the regulation existed prior to June 1957; they therefore 
are not relevant in determining whether the June 1950 Board 
decision contained CUE.  See 38 C.F.R. § 20.1403(b).

The Board notes in passing that the veteran has alleged that 
the June 1950 Board decision relied on a document which is 
no longer of record.  Specifically, he points to the report 
of the medical board in service referring to the "soldier's 
statement" as well as his recollection that he signed a 
formal statement concerning the origin of his disability, 
and argues that the record before the Board included the 
referenced signed statement.  He argues that the referenced 
written statement would have shown that he reported only one 
episode of treatment before service for a rash and the 
normal nervousness associated with adolescence.  The veteran 
contends that he has been prejudiced by the loss of the 
written statement, and that in the interests of equity, and 
in light of Roberson v. Principi, 251 F.3d 1378 (2001), and 
Hodge v. West, 155 F.3d 1356 (1998), the evidence before the 
Board in June 1950 should be re-weighed in his favor, and 
should include consideration of a letter by S.F., M.D., 
received in September 1951.

The Board first points out that in referring to the 
"soldier's statement", there is no indication that the 
medical board was referring to a written statement by the 
veteran, as opposed to the statement he made to his treating 
physicians.  Nor does the June 1950 Board decision refer to 
any written statement.  The Board notes that the veteran 
unsuccessfully contacted the National Personnel Records 
Center in an attempt to obtain the referenced written 
statement.  In light of the above, the Board concludes that 
no written statement by the veteran was of record at the 
time of the June 1950 Board decision.  The Board notes that 
even if such a written statement was of record and suggested 
that the veteran had been treated only once prior to service 
for nervousness, the veteran provided this same information 
to the September 1946 VA examiner, although he also reported 
at his May 1946 interview by a social worker and to Dr. W.G. 
that he was experiencing pertinent psychiatric symptoms 
since even before service.  Moreover, to the extent that the 
veteran argues that Roberson and Hodge nevertheless require 
the re-weighing of evidence before the Board in June 1950 in 
claims of CUE, the Board points out that neither case stands 
for that proposition.  See generally, Cook v. Principi, No. 
00-7171 (Fed. Cir. Dec. 20, 2002).

In short, the contentions of the veteran to the contrary 
notwithstanding, there is no indication that records which 
were before the Board in June 1950 are now missing.  
Moreover, while the veteran urges the Board to consider the 
September 1951 statement by Dr. S.F., review for CUE in a 
prior Board decision must be based on the record that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).

Turning to the other arguments of the veteran concerning his 
lack of medical expertise and the impact of his status as a 
layperson on his ability to provide a medical history on 
which a physician could conclude that his psychiatric 
disability existed prior to service, even assuming that the 
veteran is correct in his reading of the recent court cases 
he cites, the Board notes that each case relied on by the 
veteran was decided well after the date of the June 1950 
decision.  The law concerning the competence of laypersons 
established by those cases therefore can not be used as the 
basis for challenging the June 1950 Board decision on the 
basis of CUE, since it is the law in effect in June 1950 that 
is dispositive in this case.  See 38 C.F.R. § 20.1403(b); VA 
Regulation 1063(3).  

With respect to the argument that the Board failed to apply 
VA Regulation 1031(a) and (b) in failing to obtain Dr. W.G.'s 
clinical records, the Board first notes that the referenced 
regulation did not require VA to obtain Dr. W.G.'s clinical 
records unless VA determined that those records were 
necessary.  In any event, even assuming that VA should have 
obtained the referenced records, any such failure was a 
failure of the duty to assist the veteran, and as such is not 
a legitimate basis for a claim of CUE in the June 1950 Board 
decision.  38 C.F.R. § 20.1403(b)(2).

The veteran argues that the Board erred in denying his claim 
on a basis different from that of the RO without affording 
him an opportunity to respond.  Specifically, the veteran 
contends that while the RO denied the claim on the basis that 
his psychiatric condition was not a disability for VA 
purposes, the June 1950 Board decision denied the claim on 
the basis that the psychiatric disability existed prior to 
service and was not aggravated thereby.  The Board first 
points out that there arguably was no substantive difference 
between the two bases for denial, since the RO, like the 
Board, effectively determined that the veteran's psychiatric 
condition existed prior to service.  Moreover, it is unclear 
how the veteran was prejudiced by the Board's decision, since 
he argued a theory of aggravation in April 1950 in connection 
with his appeal at that time.  In any event, the Board points 
out that there was no law or regulation effective in June 
1950 entitling the veteran to advance notice of the basis for 
the Board's denial of his claim, even where that basis was 
different from that of the RO.  Moreover, even assuming that 
the veteran should have received advance notice of the basis 
for the Board's determination, he notably has not explained 
how the result would have been manifestly different had he 
received such advance notice, especially in light of his 
testimony in April 1950.

Turning to the remaining arguments of the veteran, he 
contends that the Board was biased against him because of his 
short period of service and consequently ignored evidence 
that he performed normally in social and industrial 
environments before service.  He argues that the Board 
accorded too little probative value to Dr. W.G.'s opinion 
concerning aggravation, and contends that the evidence as a 
whole supported the presence of aggravation of his 
psychiatric disability in service.  The above arguments 
amount to no more than disagreement as to how the Board 
weighed the evidence.  As explained before, a disagreement as 
to how the facts were weighed or evaluated is not the type of 
situation that constitutes clear and unmistakable error.  38 
C.F.R. § 20.1403(d)(3).

In sum, the veteran has failed to demonstrate that the June 
15, 1950, Board decision misapplied, or failed to apply, any 
applicable law or VA Regulation, or that the decision 
otherwise contained CUE.  The arguments of the veteran 
largely boil down to allegations that the Board failed to 
assist him with his claim or that the Board improperly 
weighed the evidence of record in denying the claim; such 
allegations can never rise to the level of CUE.  38 C.F.R. § 
20.1404; see Fugo v. Brown, 6 Vet. App. 40,45 (1993).  The 
other arguments of the veteran concern allegations that the 
Board failed to apply the presumption of soundness, violated 
a prohibition on using a written statement made by him in 
service concerning the onset of his condition, and failed to 
provide him with advance notice of the basis for the June 
1950 decision.  As discussed in detail above, each of the 
above contentions is meritless.  Moreover, the veteran has 
not offered any explanation as to how the outcome would have 
been manifestly different but for the errors claimed, other 
than to state, rather unpersuasively, that the outcome would 
have been manifestly different if only the Board had 
favorably applied the regulations to grant his claim.  The 
Board emphasizes that to demonstrate CUE in a Board decision, 
it must be clear that a different result would have ensued 
but for the claimed error or errors.  38 C.F.R. § 20.1403(c).

The Board finds that there was evidence in the record 
supporting the Board's decision in June 1950, and there is no 
evidence of the type of error that makes it undebatably 
clear, had the error not been made, that the result would 
have been manifestly different.  38 C.F.R. § 20.1403(a), (c).  
Accordingly, the motion to revise or reverse is denied.  38 
C.F.R. § 20.1405.

The Board notes that in DAV v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), the U.S. Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 20.1404(b) to the extent that the 
referenced subprovision required the denial of a motion 
alleging CUE in a Board decision that did not clearly and 
specifically allege clear and unmistakable error of fact or 
law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error.  VA subsequently amended that 
subsection to clarify that in such cases, the motion will be 
dismissed without prejudice to refiling.  See 66 Fed. Reg. 
35,902-35,903 (2001).  In the instant case, the veteran has 
set forth the alleged clear and unmistakable errors, the 
legal and factual basis for the allegations, and why he 
believes the result would have been manifestly different but 
for the alleged error.  Consequently, the veteran has at 
least met the pleading requirements of the revised 38 C.F.R. 
§ 20.1404(b), and denial of his motion on the merits, rather 
than dismissal without prejudice, is appropriate.

The Board lastly notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
the implementing regulations, see 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)), are not applicable to 
the instant motion.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).


ORDER

The veteran's motion to revise or reverse the June 15, 1950, 
Board decision denying entitlement to service connection for 
psychiatric disability is denied. 




________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




